—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Sheldon Greenberg, a Justice of the Supreme Court, Kings County, to issue to the petitioner an amended certificate of relief from disabilities pursuant to Correction Law § 702 to permit him to possess and use a firearm.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.